Citation Nr: 1520884	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has had pain in both of his knees since service.  He stated in his application for benefits that he was seen in sick call many times and placed on restricted duty during active service.  

A January 1997 service treatment record notes that the Veteran complained of bilateral knee pain that has existed for three to four weeks.  The diagnostic impression was tendonitis; he was placed on physical profile.  In a September 1997 treatment record, the Veteran stated that a gun fell on his right knee during field exercises.  He complained of pain that has lasted for six months.  The assessment was intrapatellar tendonitis; the Veteran was placed on a physical profile. 

An August 2006 post-service treatment record notes that the Veteran stated he was told while he was in the Army that he needed orthotics inside his shoes and boots because of flat feet.  Whenever he did not have them in his boots he ended up having problems with his knees and with his lower back.  The Veteran stated that in his current job, he does a lot of climbing of ladders and stairs, jumps from a dock to a boat frequently, and he has problems with his knees and feet.  The examiner stated that the Veteran's knees were stable "with all signs negative."  The diagnosis was pes planus.

In March 2010, the Veteran was afforded a VA joints examination to determine the etiology of his claimed bilateral knee condition.  The examiner stated that the Veteran's bilateral knee problems were "not believed to be related to" the single complaint of bilateral knee pain noted in the Veteran's service treatment records.  The VA examiner noted that the Veteran has been seen "constantly" by a podiatrist after discharge and on one visit in 2006 related that his work caused him to have knee pain by having to climb a lot of ladders and stairs, jumping off from a dock to a boat frequently.  He is now having problems with his knees.  The examiner noted that the rationale for his opinion was based on medical examination, medical knowledge and medical records.  

In a separate report (signed May 27, 2010), the same VA examiner provides another opinion stating that the Veteran's intrapatellar tendonitis while in service was not related to his current diagnosis of bilateral patellofemoral syndrome because "these are two different areas of the knee."  

The VA opinions obtained to date are inadequate because they do not consider the Veteran's competently reported statements asserting a continuation of symptoms of knee pain since active duty service.  There is also no explanation as to significance of intrapatellar tendonitis and patellofemoral syndrome being in "two different areas of the knee."  The Veteran has claimed service connection for knee disabilities and competently reported pain continuously since service.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  Thus, all potential knee disabilities are to be considered. 

Since the claims file is being returned it should be updated to include any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints since 2009.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current bilateral knee disorders.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a bilateral knee disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed knee disability had its onset in or is otherwise related to active duty service?  The examiner should specifically consider the Veteran's in-service knee treatment and complaints of continuous knee pain since service.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




